Citation Nr: 1234554	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  03-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for a low back disability, currently diagnosed as spondylosis and spondylolisthesis.

2.  Entitlement to an initial evaluation in excess of 20 percent for left shoulder impingement.

3.  Entitlement to an initial evaluation in excess of 10 percent for left shoulder degenerative joint disease.  

4.  Entitlement to a total disability rating due to service-connected disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1969.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which implemented an April 2009 Board decision.  The October 2009 rating decision on appeal granted service connection for a low back disability, currently diagnosed as spondylosis and spondylolisthesis, and assigned a 20 percent initial rating, effective from October 21, 2002.  During the pendency of the appeal, a March 2012 rating decision assigned a 40 percent evaluation for the Veteran's low back disability, effective from October 21, 2002.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A preliminary review of the record indicates that these claims require additional development.  

The Board first observes that correspondence received from the Veteran's representative in February 2010 may be reasonably construed as a timely notice of disagreement (NOD) with the initial ratings assigned for left shoulder impingement and for left shoulder degenerative joint disease in the October 2009 rating decision.  That rating decision granted service connection for left shoulder impingement and assigned a 20 percent initial rating, effective from October 21, 2002, and granted service connection for left shoulder degenerative joint disease, and assigned a 10 percent initial rating effective from October 21, 2002.  However, the Veteran has not been issued a corresponding (SOC) for these issues.  As a timely NOD as to these matters has been received, and the Veteran has not otherwise withdrawn the issues in writing, the Board is required to remand these issues for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

On a related matter, the Board finds that June 2011 correspondence from the Veteran's representative constitutes a timely NOD with an August 2010 rating decision's denial of entitlement to a TDIU.  38 C.F.R. § 20.201 (2011).  However, the Veteran has not been issued a corresponding SOC for this issue.  As the Veteran has entered an NOD, and has not otherwise withdrawn the issue in writing, the Board is required to remand the claim for a TDIU for the issuance of an SOC.  Manlincon, supra.

The Veteran also asserted that a May 2010 VA orthopedic examination was inadequate because it provided no Deluca opinions with regard to the Veteran's low back disability.  The report of the May 2010 VA examination provides that the Veteran reported flare-ups of his low back disability during cold weather.  However, neither that report, nor a corresponding July 2010 addendum, notes whether the Veteran experiences a greater limitation of motion of the back during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In addition, while the addendum notes that there was objective evidence of pain, it does not report at what point in the range of low back motion the pain began, or at what point, if any, the pain caused functional impairment.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  As a result, the May 2010 VA examination report and the July 2010 addendum are inadequate.  

The Court of Appeals for Veterans Claims has emphasized the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision."  Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  In addition, 38 C.F.R. § 4.2 (2011) provides that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue an SOC to the Veteran and his representative as to the issues of entitlement to an initial evaluation in excess of 20 percent for left shoulder impingement and entitlement to an initial evaluation in excess of 10 percent for left shoulder degenerative joint disease.  Only if a timely substantive appeal is received as to these issues should they be referred to the Board for appellate consideration.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected low back disability, currently diagnosed as spondylosis and spondylolisthesis.  The claims file must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  

In particular, the examiner is asked: (1) to state whether the Veteran experiences a greater limitation of motion of the low back during flare-ups; (2) to report at what point in the range of low back motion pain begins, and at what point, if any, the pain causes functional impairment; and (3) to state whether the Veteran's service-connected low back disability, currently diagnosed as spondylosis and spondylolisthesis, considered in combination with all service-connected disabilities, precludes the Veteran from substantially gainful employment.

A complete rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the Veteran's claim for an initial evaluation in excess of 40 percent for the service-connected low back disability, currently diagnosed as spondylosis and spondylolisthesis.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  

4.  After completion of all indicated development, to include a VA examination to determine whether the service-connected disabilities in combination render the Veteran unemployable, readjudicate and issue an SOC to the Veteran and his representative as to the issue of entitlement to a TDIU.  Only if a timely substantive appeal is received as to this issue should it be referred to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



